U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of For the Quarterly Period Ended March 31, Or ¨ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-1357459 NEURALSTEM, INC. (Exact name of registrant as specified in its charter) Delaware 52-2007292 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 9700 Great Seneca Highway Rockville, MD 20850 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (301)-366-4841 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a small reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes¨Nox As of May 1, 2009 there were 33,751,300 shares of common stock, $.01 par value, issued and outstanding. Neuralstem, Inc. Table of Contents Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 3 Statements of Operations (Unaudited) Three months ended March 31, 2009 and 2008 4 Statements of Cash Flows (Unaudited) Three months ended March 31, 2009 and 2008 5 Statements of Changes in Stockholders' Equity (Unaudited) For the period from January 1, 2009 through March 31, 2009 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results ofOperations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders. 29 Item 5. Other Information 29 Item 6. Exhibits 31 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Neuralstem, Inc. Balance Sheets March 31, December 2009 2008 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 3,567,108 $ 4,903,279 Prepaid expenses 99,427 136,287 Total current assets 3,666,535 5,039,566 Property and equipment, net 155,516 163,930 Intangible assets, net 239,088 212,265 Other assets 61,472 52,972 Total assets $ 4,122,611 $ 5,468,733 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 1,630,442 $ 1,265,488 LONG-TERM LIABILITIES Fair value of warrant obligations 2,762,835 - Total liabilities 4,393,277 1,265,488 STOCKHOLDERS' (DEFICIT)EQUITY Preferred stock, 7,000,000 shares authorized, zero shares issued and outstanding Common stock: $0.01 par value; 150 million sharesauthorized, 33,751,300 shares outstanding in 2009and 2008 337,513 337,513 Additional paid-in capital 58,688,611 61,352,527 Accumulated deficit (56,296,790 ) (57,486,795 ) Total stockholders' (deficit)equity (270,666 ) 4,203,245 Total liabilities and stockholders' equity $ 4,122,611 $ 5,468,733 3 Neuralstem, Inc. Statements of Operations (Unaudited) Three Months Ended March 31, 2009 2008 Revenues $ - $ - Operating expenses: Research and development costs 1,434,010 1,198,843 General, selling and administrative expenses 1,457,238 1,083,169 Depreciation and amortization 20,796 13,757 2,912,044 2,295,769 Operating loss (2,912,044 ) (2,295,769 ) Nonoperating income: interest income 2,264 21,317 Gain from change in fair value of warrant obligations 3,815,458 - 3,817,722 21,317 Net Income (loss) attributable to common shareholders $ 905,678 $ (2,274,452 ) Net income (loss) per share, basic $ 0.03 $ (0.07 ) Net income (loss) per share, diluted $ 0.03 $ (0.07 ) Weighted average common shares outstanding - basic 33,751,300 31,762,872 Weighted average common shares outstanding - diluted 35,643,178 31,762,872 4 Neuralstem, Inc. Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows From Operating Activities: Net income (loss) $ 905,678 $ (2,274,452 ) Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation and amortization 20,796 13,758 Stock based expenses 1,198,704 1,094,538 Gain from change in fair value of warrants (3,815,458 ) 0 Changes in operating assets and liabilities: Prepaid expenses 36,860 6,655 Other assets (8,500 ) (6,001 ) Accounts payable and accrued expenses 364,954 (522,692 ) Net cash used in operating activities (1,296,966 ) (1,688,194 ) Cash Flows From Investing Activities: Capital outlay for intangible assets (33,948 ) (2,744 ) Purchase of property and equipment (5,257 ) (28,886 ) Net cash used in investing activities (39,205 ) (31,630 ) Cash Flows From Financing Activities: Issuance of common stock - 2,573,937 Net cash provided by financing activities 0 2,573,937 Net (decrease) increase in cash (1,336,171 ) 854,113 Cash and cash equivalents, beginning of period 4,903,279 7,403,737 Cash and cash equivalents, end of period $ 3,567,108 $ 8,257,850 5 Neuralstem, Inc. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For the Three Months Ended March 31, 2009 (Unaudited) Additional Total Common Stock Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance at January 1, 2009 33,751,300 $ 337,513 $ 61,352,527 $ (57,486,795 ) $ 4,203,245 Cumulative effect of reclassification of warrants under EITF 07-5 (6,862,620 ) 284,327 (6,578,293 ) Balance, January1, 2009, as adjusted 33,751,300 $ 337,513 54,489,907 (57,202,468 ) (2,375,048 ) Share based payment - employee compensation 1,198,704 $ 1,198,704 Net income 905,678 905,678 Balance at March 31, 2009 33,751,300 $ 337,513 $ 55,688,611 $ (56,296,790 ) $ (270,666 ) 6 NEURALSTEM, INC. NOTES TO (UNAUDITED)FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited financial statements of Neuralstem, Inc. (the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States and the rules and regulations of the Securities and Exchange Commission (the “SEC”), for interim financial information. Therefore, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with Company’s Annual Report on Form 10-K for the year ended December 31, The interim financial statements are unaudited, but in the opinion of management all adjustments, consisting only of normal recurring accruals, considered necessary to present fairly the results of these interim periods have been included. The results of the Company’s operations for any interim period are not necessarily indicative of results that may be expected for any other interim period or for the full year. Note 2. Significant Accounting Policies and Recent Accounting Pronouncements Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Because of the use of estimates inherent in the financial reporting process, actual results could differ significantly from those estimates. The Company's business currently generates limited amounts of cash which will not be sufficient to meet its future capital requirements. The Company's management does not know when this will change. The Company has expended and will continue to expend substantial funds in the research, development and clinical and pre-clinical testing of the Company's stem cell technologies and products with the goal of ultimately obtaining approval from the United States Food and Drug Administration ("FDA") to market and sell our products. We believe our long-term cash position is inadequate to fund all of the costs associated with the full range of testing and clinical trials required by the FDA for our core products. Based on our current operating levels, we believe that we have sufficient levels of cash and cash equivalents and access to funds that we will not require additional debt or equity financing during 2009. No assurance can be given that (i)we will be able to expand our operations prior to FDA approval of our products, or (ii)that FDA approval will ever be granted for our products. Revenue Recognition Our revenue recognition policies are in accordance with the SEC’s Staff Accounting Bulletin (SAB) No. 101, Revenue Recognition in Financial Statements as amended by SAB 104.Our revenue is derived primarily from providing treated samples for gene expression data from stem cell experiments, from providing services under various grant programs and through the licensing of the use of our intellectual property. Revenue is recognized when there is persuasive evidence that an arrangement exists, delivery of goods and services has occurred, the price is fixed and determinable, and collection is reasonably assured. Research and Development Research and development expenses consist primarily of costs associated with basic and pre-clinical research, exclusively in the field of human neural stem cell therapies and regenerative medicine, related to our clinical cell therapy candidates. These expenses represent both pre-clinical development costs and costs associated with non-clinical support activities such as quality control and regulatory processes. Research and development costs are expensed as they are incurred. Income or Loss per Common Share Basic income or loss per common share is calculated by dividing net income or loss by the weighted average number of common shares outstanding during the period. Diluted income or loss per common share adjusts basic income or loss per share for the potentially dilutive effects of shares issuable under our stock option plan, using the treasury stock method. At March 31, 20096,500,659 options and 4,212,000warrants were excluded from the calculation as their effect would have been anti-dilutive.At March 31, 2008 all of the Company’s 7,400,659 options and 11,158,515 warrants have been excluded from the calculation as their effect would have been anti-dilutive. 7 For The Three Months Ended March 31, 2009 2008 Basic: Net income (loss) attributable to common shareholders $ 905,678 $ (2,274,452 ) Weighted average common shares outstanding 33,751,300 31,762,872 Basic earnings per common share $ 0.03 $ (0.07 ) Diluted: Net income (loss) attributable to common shareholders $ 905,678 $ (2,274,452 ) Weighted average common shares outstanding 33,751,300 31,762,872 Dilutive effect of stock options and warrants 1,891,878 - Weighted average common shares outstanding - diluted 35,643,178 31,762,872 Diluted earnings per common share $ 0.03 $ (0.07 ) Share Based Payments We have granted stock-based compensation awards to employees and board members. Awards may consist of common stock, warrants, or stock options. Our stock options and warrants have up to a ten year life. The stock options or warrants vest either upon the grant date or over varying periods of time. The stock options we grant provide for option exercise prices equal to or greater than the fair market value of the common stock at the date of the grant. During the three months ended March 31, 2009, we granted no options, and in the similar period ended March 31, 2008, we granted 4,200,000 options. We recorded related compensation expenses as our options vest in accordance with the Statement of Financial Accounting Standards (“SFAS”) 123(R),Share-Based Payment. We recognized $1,198,704and $1,094,538 in share-based compensation expense during the three months ended March 31, 2009 and 2008, respectively, from the vesting of stock options or warrants. A summary of stock option activity during the three months ended March 31, 2009 and related information is included in the table below: Weighted- Weighted- Average Average Remaining Aggregate Number Exercise Contractual Intrinsic of Options Price Life (in years) Value Outstanding at January 1, 2009 8,800,659 $ 2.55 8.2 Granted 196,000 1.64 Exercised - Forfeited - Outstanding at March 31, 2009 8,996,659 $ 2.53 7.9 $ 1,152,000 Exercisable at March 31, 2009 3,872,326 $ 2.07 7.3 $ 864,000 Share-based compensation expenseincluded in the statements of operations for the three monthsended March 31, 2009 and 2008 was as follows: ThreeMonthsEndedMarch 31, 2009 2008 Research and development costs $ 740,201 $ 752,014 General, selling and administrative expenses 458,503 342,524 Total $ 1,198,704 $ 1,094,538 8 Warrants to purchase common stock were issued to certain officers, directors, stockholders and consultants. Weighted- Weighted- Average Average Remaining Aggregate Number Exercise Contractual Intrinsic of Options Price Life (in years) Value Outstanding at January 1, 2009 13,079,762 $ 2.27 2 - Granted - Exercised - Forfeited - Outstanding at March 31, 2009 13,079,762 $ 2.27 2 - Exercisable at March 31, 2009 10,079,762 $ 2.05 2 - Effective January1, 2009 we adopted the provisions of EITF 07-05, described below.As a result of adopting EITF 07-05, 8,547,762 of our issued and outstanding common stock purchase warrants previously treated as equity pursuant to the derivative treatment exemption were no longer afforded equity treatment. These warrants have the following characteristics: Strike Date Date Warrants Price of Issue ofExpiration Outstanding Series A & B Warrants $1.25 February-06 February-11 4,359,605 Series A & B Warrants, Placement Agent $1.10 February-06 February-11 782,005 Series C Warrants $1.25 October-07 October-12 1,227,000 Series C Warrants, Placement Agent $1.25 March-07 March-12 294,480 Series C Warrants, anti-dilution awards $1.25 December-08 October-12 1,472,400 Series C Warrants, Placement Agent, anti-dilution awards $1.25 December-08 March-12 412,272 Total Warrants no longer accounted for as Equity 8,547,762 As such, effective January 1, 2009 we reclassified the fair value of these common stock purchase warrants, which were outstanding at January 1, 2009, and which have exercise price reset and anti-liquidation features, from equity to liability status as if these warrants were treated as a derivative liability since their date of issue.On January1, 2009, we reduced additional paid-in capital by $6.9million and decreased the beginning retained deficit by $.3 million as a cumulative effect to establish a long-term warrant liability of $6.6 million to recognize the fair value of such warrants.
